Citation Nr: 9915555	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  94-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
left knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for fungus infection of 
the feet.

4.  Entitlement to service connection for residuals of a 
right wrist injury.

5.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the RO.  

In written argument dated in February 1999, the veteran's 
representative requested that issues of service connection 
for chronic lung disease secondary to asbestos exposure and 
nicotine dependence be referred to the RO for appropriate 
action.  The Board refers these issues to the RO for 
appropriate action.  





REMAND

In a May 1999 letter, the Board requested clarification from 
the veteran regarding whether he wanted to attend a hearing.  
Later that month, the veteran responded that he wanted to 
attend a hearing before a Member of the Board at the RO.  

The law provides that a veteran may request a hearing and the 
hearing shall be scheduled by the RO.  See 38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.704, 20.1304(a) 
(1998).

Accordingly, this case must be REMANDED to the RO for the 
following action:  

The RO should take appropriate steps to 
contact the veteran and schedule him for 
a personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

